JUDGMENT
THIS CAUSE came on regularly for trial on the 28th and 29th days of September, 1903, Plaintiff appearing by his Agent, F. Bernard, and Defendant by his counsel, J. Jewett.
F. Bernard gave evidence for Plaintiff, and the Defendant testified on his own behalf; the Defendant having admitted the greater part of the claim, the Court suggested that parties confer together for the purpose of ascertaining and agreeing upon an amount due by the Defendant to the Plaintiff.
*109Upon the Court re-assembling, the Plaintiff announced that Defendant had admitted the sum of $720.00 to be due, and had agreed to pay said sum in monthly installments of $15.00 until debt be paid, together with interest thereon at the rate of 5 per cent per annum, the installments to be increased as the business of the Defendant warranted, in the meantime security to be given for amount due by Defendant to Plaintiff, and both parties having agreed that Judgment be entered up accordingly;
NOW, THEREFORE, by reason of said agreement and consent, IT IS ORDERED and ADJUDGED that H. J. Moors, the Plaintiff, do have and recover of and from John Williams, the Defendant, the sum of $720.00, with interest thereon at the rate of 5 per cent per annum from the date hereof until paid, together with said Plaintiff’s costs and disbursements incurred in this action, amounting to the sum of $34.00 and that said sum of $754.00 and said interest be paid by said Defendant in gold coin of the United States.
Judgment rendered 29th day of September, 1903.